AMENDMENT NO. 6
TO
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 28 day of September, 2006, by and between Silicon Valley Bank
(“Bank”) and Sipex Corporation, a Delaware corporation (“Borrower”) whose
address is 233 South Hillview Drive, Milpitas, California 95035.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 21, 2005 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (Revolving Advances). The first sentence of Section 2.1.1 is
amended to read in its entirety as follows: “Bank will make Advances not
exceeding the lesser of (i) the Borrowing Base plus $2,000,000, and (ii) the
Committed Revolving Line, minus the Sublimit Utilization Amount.”

2.2 Section 2.1.5 (Term Loan). A new Section 2.1.5 of the Loan Agreement is
added as follows:

2.1.5 Term Loan.

a. Subject to the terms and conditions of this Agreement, Bank agrees to lend to
Borrower from September 28, 2006 to the Term Loan Commitment Termination Date, a
term loan (“Term Loan”) in an aggregate amount not to exceed the Term Loan
Commitment. Each Term Loan made thereafter shall be in an amount not less than
$500,000. The number of Term Loans shall not exceed 2.

b. Interest accrues from the date of each Term Loan at the rate set forth in
Section 2.3. Interest on each Term Loan shall be payable beginning on the first
day of the month following the funding date of such Term Loan. Each Term Loan
shall be payable in thirty-six (36) equal monthly installments of principal plus
accrued interest. When repaid or prepaid, the Term Loan may not be reborrowed.

c. Bank’s obligation to lend hereunder shall terminate on the earlier of (i) the
occurrence and continuance of an Event of Default or if there exists any event,
condition, or act which with notice or lapse of time, or both, would constitute
an Event of Default or (ii) the Term Loan Commitment Termination Date.

2.3 Section 2.3 (Interest Rate, Payments.). Section 2.3(a) is amended in its
entirety to read as follows:

(a) Interest Rate. Advances accrue interest on the outstanding principal balance
at a per annum rate at the “Interest Rate” as set forth in the LIBOR Supplement,
attached hereto as Exhibit E. The Term Loan shall bear interest on the
outstanding principal amount thereof from the date when made until paid in full
at a rate per annum equal to 9.25%. The After an Event of Default, Obligations
accrue interest at 5 percent above the rate effective immediately before the
Event of Default. The interest rate increases or decreases when the Prime Rate
changes. Interest is computed on a 360 day year for the actual number of days
elapsed.

2.4 Section 2.4 (Fees). Section 2.4(a) is deleted in its entirety.

2.5 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 is
amended in its entirety to read as follows:

Section 6.2 (Financial Statements, Reports, Certificates).

(a) Borrower will deliver to Bank: (i) as soon as available, but no later than
the earlier of within 5 days of filing with the SEC or 50 days after the end of
each fiscal quarter, Borrower’s Report on Form 10-Q containing consolidated
financial statements prepared under GAAP, consistently applied, subject to
year-end audit adjustments and the absence of footnotes and a deferred revenue
report; (ii) as soon as available, but no later than the earlier of within
5 days of filing with the SEC or 90 days after the end of each fiscal year,
Borrower’s Report on Form 10-K containing audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Bank; (iii) a prompt report of
any legal actions pending or threatened against Borrower or any Subsidiary that
could reasonably result in damages or costs to Borrower or any Subsidiary of
$500,000 or more; (iv) within 45 days of the end of each fiscal year budgets,
sales projections, operating plans, 8-K filings or other financial information
Bank reasonably requests, including, a business forecast for the next fiscal
year, including quarterly projected balance sheets, income statements and cash
flow statements; and (v) any other information regarding the operations,
business affairs or financial condition of the Borrower or any Subsidiary, or
compliance with the terms of this Agreement, Bank reasonably requests.

(b) Intentionally Blank.

(c) will deliver to Bank with the financial statements required in subsection
(a) above, a Compliance Certificate signed by a Responsible Officer in the form
of Exhibit C.

(d) Within 30 days after the end of each fiscal quarter (monthly if the Credit
Extensions (other than the Term Loans) exceed an aggregate amount of
$2,000,000), Borrower shall provide to Bank (i) a detailed aging of its accounts
receivable and accounts payable, and (ii) a Borrowing Base Certificate signed by
a Responsible Officer.

(e) Borrower will allow Bank to audit Borrower’s Collateral at Borrower’s
reasonable expense. Such audits will be conducted no more often than every
3 months unless an Event of Default or an event which, with notice or passage of
time or both would constitute an Event of Default, has occurred and is
continuing.

2.6 Section 6.7 (Financial Covenants). Section 6.7 is amended in its entirety to
read as follows:

(a) Minimum Liquidity Ratio. Borrower will maintain as of the last day of each
fiscal quarter, a Liquidity Ratio of not less than 2.50:1.00. The Liquidity
Ratio is calculated as the sum of (i) Borrower’s unrestricted cash and cash
equivalents, short-term marketable securities and 50% of consolidated Accounts
divided by (ii) the Obligations.

(b) Tangible Net Worth. Borrower will maintain, as of the last day of each
fiscal quarter set forth below, a Tangible Net Worth of at least the amount set
forth opposite such date. For purposes of this calculation, up to $5,000,000 in
an aggregate amount of non-cash charges relating to inventory write-downs and/or
restructuring charges may be added to Tangible Net Worth.

      Fiscal Quarter Ending Date   Minimum Tangible Net Worth
September 30, 2006
   $600,000
 
   
December 31, 2006
   (-$5,500,000)
 
   
March 31, 2007
   (-$10,000,000)
 
   
June 30, 2007
   (-$13,000,000)
 
   
and each fiscal quarter thereafter
  (-$13,000,000) plus 50% of any
positive net income (with no
adjustment for losses) and 50% of
any new equity raised

2.7 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Business Day” means a day of the year (a) that is not a Saturday, Sunday or
other day on which banks in the State of California or the City of London are
authorized or required to close and (b) on which dealings are carried on in the
interbank market in which Bank customarily participates.

“Credit Extension” is each Advance, Term Loan, Letter of Credit, Exchange
Contract, Cash Management Service or any other extension of credit by Bank for
Borrower’s benefit.

“Revolving Maturity Date” is September 29, 2007.

2.8 Section 13 (Definitions). The following definitions are added to Section 13
in their appropriate alphabetical positions:

“Term Loan” is a term loan made under the Term Loan Commitment.

“Term Loan Commitment” is an aggregate principal amount equal to $2,000,000.

“Term Loan Commitment Termination Date” is December 31, 2006.

2.9 Exhibits to the Loan Agreement. Exhibit C (Compliance Certificate) is
deleted and replaced with the form attached hereto as Exhibit A. Exhibit D
(Borrowing Base Certificate) is deleted and replaced with the form attached
hereto as Exhibit B. A new Exhibit E (LIBOR Supplement) is added in the form of
attached hereto as Exhibit C.

3. Limitation of Amendments.

3.1 The amendments set forth in Sections 2 above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment and the LIBOR Supplement, by
each party hereto, (b) Bank’s receipt of lien searches from the States of
Delaware, California and Massachusetts, each in form and substance satisfactory
to Bank, (c) Bank’s receipt of certificates of good standings from the States of
Delaware and California, and (d) Borrower’s payment to Bank of a commitment fee
in an amount equal to $12,000.

[Signature page follows.]

1

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

      BANK   BORROWER
Silicon Valley Bank
By: /s/ Ray Aguilar
Name:  Ray Aguilar
Title:  Relationship Manager
  Sipex Corporation
By: /s/ Clyde R. Wallin
Name: Clyde R. Wallin
Title:  CFO

2

EXHIBIT A

EXHIBIT C

COMPLIANCE CERTIFICATE

     
TO:
FROM:
  SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054
Sipex Corporation

The undersigned authorized officer (“Officer”) of Sipex Corporation (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending      with all required covenants except as
noted below, and (ii) all representations and warranties in the Agreement are
true and correct in all material respects on this date. In addition, the Officer
certifies that Borrower and each Subsidiary (i) has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP and
(ii) does not have any legal actions pending or threatened against Borrower or
any Subsidiary of which Borrower has not notified Bank in accordance with
Section 6.2 of the Agreement. Attached are the required documents supporting the
certifications contained herein. The Officer certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes. The Officer acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Compliance Certificate
  With 10Q and 10K financial
statements and with Cash
Holding Report and Deferred
Revenue Report   Yes



  No




 
           
10Q, 10K (Audited)
with financial
statements
  Within earlier of 5 days of
issuance or 50 days of
quarter end for 10Q and 90
days for 10K  


Yes  


No
 
           
A/R and A/P Aging
Report and Borrowing
Base Certificate
  Quarterly unless Credit
Extensions (other than Term
Loans) exceed $2,000,000,
then monthly, each within 30
days  



Yes  



No
 
           
Annual Forecast along
with business
forecast, quarterly
projected balance
sheets, income
statements and cash
flow statements
 





Annually within 45 days of FYE  





Yes  





No
 
           
Any other information
regarding the
operations, business
affairs or financial
condition of the
Borrower or any
Subsidiary as Bank
may request
 






Promptly after Bank requests  






Yes  






No

                  Financial Covenant   Required   Actual   Complies
 
               
 
               
Maintain (at quarter end):
 
 
 
 

 
               
Minimum Liquidity Ratio
  2.5:1.00        :1.00   Yes   No
 
               
 
               
 
               
Maintain (at quarter end):
 
 
 
 

 
               
Minimum Tangible Net Worth
  $600,000 (at 9/30/06)
(-$5,500,000) (at
12/31/06)
(-$10,000,000) (at
3/31/07)
(-$13,000,000) (at
6/30/07)
(-$13,000,000) plus
50% of any positive
net income (with no
adjustment for
losses) and 50% of
any new equity
raised, each quarter
thereafter   $     














  Yes














  No















 
               
Borrower has deposit
accounts located at the
following institutions
only: Silicon Valley Bank
     
 




 




 




 






      Comments   BANK USE ONLY
Regarding
  Received by:
Exceptions: See
Attached.
  AUTHORIZED SIGNER
Date:
Sincerely,
  Verified:
Sipex Corporation
Signature
  AUTHORIZED SIGNER
Date:
Title
  Compliance Status: Yes No
 
   
 
   
Date
 

 
   

3

EXHIBIT B

EXHIBIT D

BORROWING BASE CERTIFICATE

         
Borrower: Sipex Corporation Bank:Silicon Valley Bank Commitment Amount:
  $ 5,000,000  

         
ACCOUNTS RECEIVABLE
       
Accounts Receivable Book Value as of ____________________
  $ —
Additions (please explain on reverse)
  $ —
TOTAL ACCOUNTS RECEIVABLE
  $ —
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
       
Amounts over 90 days due
  $ —
Balance of 50% over 90 day accounts
  $ —
Credit balances over 90 days
  $ —
Concentration Limits
  $ —
Foreign Accounts
  $ —
Governmental Accounts
  $ —
Contra Accounts
  $ _______________
Promotion or Demo Accounts
  $ _______________
Intercompany/Employee Accounts
  $ _______________
Disputed Accounts
  $ _______________
Deferred Revenue
  $ _______________
Other (please explain on reverse)
  $ —  
TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
  $ _______________
Eligible Accounts (#3 minus #16)
  $ _______________
ELIGIBLE AMOUNT OF ACCOUNTS ( ____% of #17)
  $ _______________
N/A
       
N/A
       
BALANCES
       
Maximum Loan Amount
  $ _______________
Total Funds Available [Lesser of #21 or (#18 plus $2,000,000)]
  $ _______________
Present balance owing on Line of Credit
  $ _______________
Outstanding under Sublimits
  $ _______________
RESERVE POSITION (#22 minus #23 and #24)
  $ _______________

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

              BANK USE ONLY
 
  Received by: _____________________

 
  authorized signer
 
  Date: __________________________

COMMENTS:
  Verified: ________________________

By: ___________________________
  authorized signer
Authorized Signer
  Date: ___________________________

Date:
  Compliance Status: Yes No


4

EXHIBIT C

EXHIBIT E

Libor Supplement to Loan and Security Agreement

This LIBOR Supplement to Loan and Security Agreement (the “Supplement”) is a
supplement to the Loan and Security Agreement dated as of July 21, 2005 (as
amended from time to time, the “Loan Agreement”) between Silicon Valley Bank
(“Bank”) and Sipex Corporation, a Delaware corporation (“Borrower”), and forms a
part of and is incorporated by reference into the Loan Agreement. Capitalized
terms not defined herein shall have the meanings given to them in the Loan
Agreement.



  1.   Definitions.

“Interest Period” means for each LIBOR Rate Advance, a period of one, two or
three months, as the Borrower may select, provided that the last day of an
Interest Period for a LIBOR Rate Advance shall be determined in accordance with
the practices of the LIBOR interbank market as from time to time in effect;
provided, further, (a) in all cases such period shall expire not later than the
Revolving Maturity Date, (b) if any Interest Period would otherwise end on a day
that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day, (c) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period, and (d) interest shall accrue from and include the
first Business Day of an Interest Period but exclude the last Business Day of
such Interest Period.

“Interest Rate” shall mean as to: (a) Prime Rate Loans, a rate of Prime Rate;
and (b) LIBOR Rate Advances, a rate of 2.75% per annum in excess of the LIBOR
Rate (based on the LIBOR Rate applicable for the Interest Period selected by the
Borrower).

“LIBOR Base Rate” means, for any Interest Period for a LIBOR Rate Advance, the
rate of interest per annum determined by Bank (which determination shall, absent
manifest error, be final, conclusive and binding on all parties) to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market in which Bank may customarily participate at
11:00 A.M. (local time in such interbank market) two Business Days before the
first day of such Interest Period for a period approximately equal to such
Interest Period and in an amount approximately equal to the amount of such
Advance.

“LIBOR Rate” is, for any Interest Period for a LIBOR Rate Advance, a rate per
annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) equal to
(i) the LIBOR Base Rate for such Interest Period divided by (ii) 1.0 minus the
Reserve Requirement for such Interest Period.

“LIBOR Rate Advance” means any Advance on which the Interest Rate is based on
the LIBOR Rate.

“Prime Rate” means the variable rate of interest per annum, most recently
announced by Bank as its “prime rate,” whether or not such announced rate is the
lowest rate available from Bank. The interest rate applicable to the Prime Rate
Advances shall change on each date there is a change in the Prime Rate.

“Prime Rate Advance” means any Advance on which the Interest Rate is based on
the Prime Rate in accordance with the terms hereof.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Supplement in U.S. federal, state or foreign laws or regulations,
including Regulation D, or the adoption or making on or after such date of any
interpretations, directives or requests applying to a class of lenders including
Bank of or under any U.S. federal, state or foreign laws or regulations (whether
or not having the force of law) by any court or governmental or monetary
authority charged with the interpretation or administration of the laws.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (i) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of “LIBOR Base Rate” or
(ii) any category of extensions of credit or other assets which include
Advances.



  2.   Requests of Initial Advances and Continuation of Advances.

(a) Each LIBOR Rate Advance shall be made upon the irrevocable written request
of Borrower received by Bank not later than 11:00 a.m. (California time) on the
Business Day three Business Days prior to the date such Advance is to be made.
Each such notice shall specify the date such Advance is to be made, which day
shall be a Business Day, the amount of such Advance, the Interest Period for
such Advance, and comply with such other requirements as Bank determines are
reasonable or desirable in connection therewith.

(b) Each written request for a LIBOR Rate Advance shall be in the form of a
LIBOR Rate Advance Borrowing Certificate as set forth on Exhibit A, which shall
be duly executed by the Borrower.

(c) Each Prime Rate Advance shall be made upon the irrevocable written request
of Borrower received by Bank not later than 11:00 a.m. (California time) on the
Business Day one (1) Business on which such Advance is to be made. Each such
notice shall specify the date such Advance is to be made, which day shall be a
Business Day, and the amount of such Advance, and comply with such other
requirements as Bank determines are reasonable or desirable in connection
therewith.



  3.   Conversion/Continuation of Advances.

(a) Borrower may from time to time submit in writing a request that Prime Rate
Advances be converted to LIBOR Rate Advances or that any existing LIBOR Rate
Advances continue for an additional Interest Period. Such request shall specify
the amount of the Prime Rate Advances which will constitute LIBOR Rate Advances
(subject to the limits set forth below) and the Interest Period to be applicable
to such LIBOR Rate Advances. Each written request for a conversion to a LIBOR
Rate Advance or a continuation of a LIBOR Rate Advance shall be substantially in
the form of a LIBOR Rate Conversion/Continuation Certificate as set forth on
Exhibit B which shall be duly executed by Borrower. Subject to the terms and
conditions contained herein, three (3) Business Days after Bank’s receipt of
such a request from Borrower, such Prime Rate Advances shall be converted to a
LIBOR Rate Advance or such LIBOR Rate Advances shall continue, as the case may
be provided that:

(i) no Event of Default or event which with notice or passage of time or both
would constitute an Event of Default exists;

(ii) no party hereto shall have sent any notice of termination of this
Supplement or of the Loan Agreement;

(iii) Borrower shall have complied with such customary procedures as Bank has
established from time to time for Borrower’s requests for LIBOR Rate Advances;

(iv) the amount of a LIBOR Rate Advance shall be $250,000 or such greater amount
which is an integral multiple of $250,000; and

(v) Bank shall have determined that the Interest Period and LIBOR Rate is
available to Bank which can be readily determined as of the date of the request
for such LIBOR Rate Advance.

(b) Any request by Borrower to convert Prime Rate Advances to LIBOR Rate
Advances or continue any existing LIBOR Rate Advances shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR Rate market to fund any LIBOR Rate Advances,
but the provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Rate Advances.

(c) Any LIBOR Rate Advance shall automatically convert to a Prime Rate Advance
upon the last day of the applicable Interest Period, unless Bank has received a
request prior to the end of the Interest Period to convert such LIBOR Rate
Advance to a Prime Rate Advance or continue such Advance as a LIBOR Rate Advance
for a different Interest Period. Any LIBOR Rate Advances shall, at Bank’s
option, convert to Prime Rate Advances in the event that (i) an Event of
Default, or event which with the notice or passage of time or both would
constitute an Event of Default, shall exist, or (ii) this Supplement or the Loan
Agreement shall terminate. Borrower agrees to pay Bank, upon demand by Bank (or
Bank may, at its option, charge Borrower’s loan account), any amounts required
to compensate Bank for any loss (including loss of anticipated profits), cost or
expense incurred by such Person as a result of the conversion of LIBOR Rate
Advances to Prime Rate Advances pursuant to any of the foregoing.

(d) On all Advances, interest shall be payable by Borrower to Bank monthly in
arrears not later than the payment date in each calendar month at the applicable
Interest Rate.



  4.   Additional Requirements/Provisions Regarding LIBOR Rate Advances, Etc.

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR Rate
Advance on a day during an Interest Period on which such amount is not due,
Borrower shall, on demand by Bank, pay Bank the amount (if any) by which (i) the
additional interest which would have been payable on the amount so received had
it not been received until the last day of such Interest Period exceeds (ii) the
interest which would have been recoverable by Bank by placing the amount so
received on deposit in the certificate of deposit markets or the offshore
currency interbank markets or United States Treasury investment products, as the
case may be, for a period starting on the date on which it was so received and
ending on the last day of such Interest Period at the interest rate determined
by Bank in its reasonable discretion. Bank’s determination as to such amount
shall be conclusive absent manifest error.

(b) Borrower shall pay to Bank, upon demand by Bank, from time to time such
amounts as Bank may determine to be necessary to compensate it for any costs
incurred by Bank that Bank determines are attributable to its making or
maintaining of any amount receivable by Bank hereunder in respect of any
Advances relating thereto (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), in each case resulting from
any Regulatory Change which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Supplement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which such Bank had its principal office); or

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of Bank (including any Loans or any deposits referred to in
the definition of “LIBOR Base Rate”); or

(iii) imposes any other condition affecting this Supplement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the date of the Loan
Agreement which will entitle Bank to compensation pursuant to this section as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Bank will furnish Borrower with a statement setting
forth the basis and amount of each request by Bank for compensation under this
Section 4. Determinations and allocations by Bank for purposes of this Section 4
of the effect of any Regulatory Change on its costs of maintaining its
obligations to make Advances or of making or maintaining Advances or on amounts
receivable by it in respect of Advances, and of the additional amounts required
to compensate Bank in respect of any Additional Costs, shall be conclusive
absent manifest error.

(c) Borrower shall pay to Bank, upon the request of Bank, such amount or amounts
as shall be sufficient (in the sole good faith opinion of such Bank) to
compensate it for any loss, costs or expense incurred by it as a result of any
failure by Borrower to (i) borrow a LIBOR Rate Advance on the date for such
borrowing, (ii) convert a Prime Rate Advance to a LIBOR Advance, or
(iii) continue a LIBOR Rate Advance for another Interest Period, in each case as
specified in the relevant notice of hereunder.

(d) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any regulation or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any Person controlling the Bank (a “Parent”) as a
consequence of its obligations hereunder to a level below that which Bank (or
its Parent) could have achieved but for such adoption, change or compliance
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within 15 days
after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive absent manifest error.

(e) If at any time Bank, in its sole and absolute discretion, determines that:
(i) the amount (if the LIBOR Rate Advances for periods equal to the
corresponding Interest Periods are not available to Bank in the offshore
currency interbank markets), or (ii) the LIBOR Rate does not accurately reflect
the cost to Bank of lending the LIBOR Rate Advances, Bank shall promptly give
notice thereof to Borrower, and upon the giving of such notice Bank’s obligation
to make the LIBOR Rate Advances shall terminate, unless Bank and the Borrower
agree in writing to a different interest rate applicable to LIBOR Rate Advances.
If it shall become unlawful for Bank to continue to fund or maintain any
Advances, or to perform its obligations hereunder, upon demand by Bank, Borrower
shall prepay the Advances in full with accrued interest thereon and all other
amounts payable by Borrower hereunder (including, without limitation, any amount
payable in connection with such prepayment pursuant to Section 4(a)).

5. General Provisions. In the event that Bank shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
with respect to any LIBOR Rate Advance that, by reason of circumstances
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the interest rate applicable to such Advance on the basis provided
for in the definition of LIBOR, Bank shall on such date give notice (by
facsimile or by telephone confirmed in writing) to Borrower of such
determination, whereupon (i) no Advances may be made as, or converted to, LIBOR
Rate Advances until such time as Bank notifies Borrower that the circumstances
giving rise to such notice no longer exist, and (ii) any Notice of Borrowing or
Notice of Conversion/Continuation given by Borrower with respect to LIBOR Rate
Advances in respect of which such determination was made shall be deemed to be
rescinded by Borrower.

5

Acknowledged by Borrower:

SIPEX CORPORATION,

a Delaware corporation

By:      

Title:      

6

EXHIBIT A

LIBOR RATE ADVANCE BORROWING CERTIFICATE

The undersigned hereby certifies as follows:

I,      , am the duly elected and acting      of Sipex Corporation, a Delaware
corporation (“Borrower”).

This certificate is delivered pursuant to Section 2 of that certain LIBOR
Supplement to Agreement together with the Loan and Security Agreement between
Borrower and Silicon Valley Bank (“Bank”) (as amended from time to time, the
“Loan Agreement”). The terms used in this Borrowing Certificate which are
defined in the Loan Agreement have the same meaning herein as ascribed to them
therein.

Borrower hereby requests on      , 200     a LIBOR Rate Advance (the “Advance”)
as follows:

(a) The date on which the Advance is to be made is      , 200_.

(b) The amount of the Advance is to be      ($     ), for an Interest Period of
[     months].

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of this
request for an Advance; provided, however, that those representations and
warranties expressly referring to another date shall be true, correct and
complete, in all material respects as of such date.

IN WITNESS WHEREOF, this Borrowing Base Certificate is executed by the
undersigned as of this      day of      , 200_.

SIPEX CORPORATION,

a Delaware corporation

By:
Title:




    For Internal Bank Use Only

                  LIBOR Pricing Date   LIBOR Rate   LIBOR Rate Variance  
Maturity Date
 
        %    

 
             

 
               

7

EXHIBIT B

LIBOR RATE CONVERSION/CONTINUATION CERTIFICATE

[if required under LIBOR Supplement]

The undersigned hereby certifies as follows:

I,      , am the duly elected and acting      of Sipex Corporation, a Delaware
corporation (“Borrower”).

This certificate is delivered pursuant to Section 2 of that certain LIBOR
Supplement to Agreement together with the Loan and Security Agreement between
Borrower and Silicon Valley Bank (“Bank”) (as amended from time to time, the
“Loan Agreement”). The terms used in this LIBOR Rate Conversion/Continuation
Certificate which are defined in the Loan Agreement have the same meaning herein
as ascribed to them therein.

Borrower hereby requests on      , 200     a LIBOR Rate Advance (the “Advance”)
as follows:



  (a)        (i) A rate conversion of an existing Prime Rate Advance from a
Prime Rate Advance to a LIBOR Rate Advance; or



           (ii) A continuation of an existing LIBOR Rate Advance, which
currently has an Interest Period of [     months] as a LIBOR Rate Advance;

[Check (i) or (ii) above]



  (b)   The date on which the Advance is to be made is      , 200_.

(c) The amount of the Advance is to be      ($     ), for an Interest Period of
[     months].

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of this
request for a loan; provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete, in all
material respects as of such date.

IN WITNESS WHEREOF, this LIBOR Rate Conversion/Continuation Certificate is
executed by the undersigned as of this      day of      , 200_.

SIPEX CORPORATION,

a Delaware corporation

By:
Title:




    For Internal Bank Use Only

                  LIBOR Pricing Date   LIBOR Rate   LIBOR Rate Variance  
Maturity Date
 
        %    

 
             

 
               

8